*565OPINION
By ROSS, PJ.
An executor is liable individually to an attorney for legal services rendered by such attorney to the executor, and may be sued therefor. See: 18 O. Jur., §339, p. 431.
The question of allowance of the claim of the executor for reimbursement out of the estate has nothing to do with the claim of the attorney against the executor personally.
The amended bill of particulars stated a cause of action against the defendant in sufficient detail to advise him of the facts upon which liability was claimed.
It also appears to this' court that the amended bill of particulars constituted substantial compliance with the previous order of the court to make definite and certain, and that the Municipal Court abused its discretion in holding to the contrary and in striking the amended bill from the files and rendering judgment.
The judgments of the Court of Common Pleas of Hamilton County and Municipal Court of Cincinnati are, therefore, reversed, and the cause remanded for further proceedings according to law.
MATTHEWS and HAMILTON, JJ, concur.